To a petition for a rehearing—
CHIEF JUSTICE LEWIS
delivered the following response :
The widow and children of Tinsley M. Snelson, deceased,, did not enter or claim under the purchase from the husband' of Elizabeth Medlock merely, but they entered under a parol purchase by him of both husband and wife, and held and claimed the land openly, continuously, and adversely under that purchase for more than thirty years before this action was brought.
The right of action accrued to Elizabeth- Medlock and' her husband as soon as the widow and children entered'' under that purchase claiming adversely, and the statute-applicable to this case, as well as the opinion of this court *108:in the case in 4 Bush, 432, construing it, is plain and unambiguous. The fact of Elizabeth Medlock being under •the disability of coverture at the time the adverse holding •by the widow and children of T. M. Snelson began, and her right of action accrued, did not prevent the statute running .against her.
Even if it be admitted that G. C. Medlock, the husband, had only a life estate in the land, still the deed to the children of T. N. Snelson, made by him in 1845 after his wife’s ■death, did not have the effect to change the character of the possession previously taken and then held by them, or to stop the running of the statute. For the deed was made in pursuance of the purchase made byT. M. Snelson before he ■died, and it was an acknowledgment of the payment by him ■of a part of the purchase price; and, besides, the deed did not purport to convey the life estate of G. C. Medlock merely, but the fee.
It was not deemed necessary in the original opinion, nor is it necessary here, to determine whether G. C. Medlock held only a life estate in the land, or, as survivor of his wife, held, under the joint deed to them, the fee; for whether he Iheld the one or the other, would not avail appellants.
Petition for rehearing overruled.